Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Priority
           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 4/13/2021 has been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-2, 4, 7-8 and 11-13  are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (U.S. PG-Publication # 20210203451), in view of El Hamss et al. (U.S. PG-Publication #2021/0184801).


          Consider claims 1, 7, 11 and 13, Lei et al. clearly disclose a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook (par. 47 (HARQ-ACK codebook)), the method comprising: 
          obtaining HARQ-ACK feedback timing information (par. 47 (HARQ-ACK 
timing is indicated by a base unit with three bits in PDSCH-to-HARQ feedback timing field in DCI)) and 
          determining a number of PDSCHs that the terminal is to receive in one slot (par. 37 (HARQ-ACK codebook is determined based on… par. 42 (Maximum number of non-overlapped PDSCH occasions per slot per cell))); 
          determining an HARQ-ACK feedback bit to be included in an HARQ-ACK codebook (par. 37 (HARQ-ACK codebook is determined based on….par. 40 (Number of TBs for one PDSCH))), based on the HARQ-ACK feedback timing information (par. 47 (HARQ-ACK timing is indicated by a base unit with three bits in PDSCH-to-HARQ feedback timing field in DCI)) and HARQ-ACK codebook is determined based on… par. 42 (Maximum number of non-overlapped PDSCH occasions per slot per cell))); and 
          transmitting the HARQ-ACK codebook including the determined HARQ-ACK feedback bit (par. 7 (a transmitter that transmits a first HARQ-ACK codebook in the first slot for the first downlink slot set)). 
          However, Lei et al. do not specifically disclose resource allocation information of a physical downlink shared channel (PDSCH). 
          In the same field of endeavor, El Hamss et al. clearly show: 
          resource allocation information of a physical downlink shared channel (PDSCH) (par. 82 (a DCI 310 is received that includes information for receiving a PDSCH 320)); and
          the resource allocation information of the PDSCH (par. 82 (a DCI 310 is received that includes information for receiving a PDSCH 320))                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, and show resource allocation information of a physical downlink shared channel (PDSCH), as taught by El Hamss, so that reliability and latency in providing HARQ-ACK can be improved. 



          Consider claim 2, and as applied to claim 1 above,
                         claim 8, and as applied to claim 7 above,
                         claim 12, and as applied to claim 11 above,
Lei et al. clearly disclose 2. The method of claim 1, wherein the determining of the HARQ-ACK feedback bit comprises determining a number of HARQ-ACK feedback bits to be included in the HARQ-ACK codebook (par. 37 (HARQ-ACK codebook is determined based on… par. 42 (Maximum number of non-overlapped PDSCH occasions per slot per cell))).


          Consider claim 4, and as applied to claim 1 above, Lei et al. clearly disclose a method, further comprising receiving the PDSCH based on the resource allocation information of the PDSCH, 
          wherein the determining of the HARQ-ACK feedback bit comprises, when the PDSCH includes a plurality of transport blocks (TBs), determining a plurality of HARQ-ACK feedback bits respectively corresponding to a plurality of TBs to be included in the HARQ-ACK codebook (par. 37 (HARQ-ACK codebook is determined based on….par. 40 (Number of TBs for one PDSCH)))… par. 42 (Maximum number of non-overlapped PDSCH occasions per slot per cell))).




         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (U.S. PG-Publication # 20210203451), in view of El Hamss et al. (U.S. PG-Publication #2021/0184801), and in view of Lei et al. (U.S. PG-Publication # 2020/0389258), hereinafter “Lei2”.


          Consider claim 3, and as applied to claim 1 above, Lei et al. clearly disclose 
wherein the obtaining of the HARQ-ACK feedback timing information and the resource allocation information of the PDSCH comprises determining a maximum number of PDSCHs that are to be scheduled in one slot (par. 37 (HARQ-ACK codebook is determined based on… par. 42 (Maximum number of non-overlapped PDSCH occasions per slot per cell))), based on the HARQ-ACK feedback timing information (par. 47 (HARQ-ACK timing is indicated by a base unit with three bits in PDSCH-to-HARQ feedback timing field in DCI)) 
          the determining of the HARQ-ACK feedback bit comprises: 
          determining a maximum number of PDSCHs that are to be scheduled in the one slot, as a number of bits to be included in the HARQ-ACK codebook (par. 37 (HARQ-ACK codebook is determined based on… par. 42 (Maximum number of non-overlapped PDSCH occasions per slot per cell))); and
          However, Lei et al. do not specifically disclose the resource allocation information of the PDSCH.
          In the same field of endeavor, El Hamss et al. clearly show the resource allocation information of the PDSCH (par. 82 (a DCI 310 is received that includes information for receiving a PDSCH 320)) .                 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, and show the resource allocation information of the PDSCH, as taught by El Hamss, so that reliability and latency in providing HARQ-ACK can be improved. 
          However, Lei and El Hamss do not specifically disclose other HARQ-ACK feedback bits .
          In the same field of endeavor, Lei2 et al. clearly show 
          determining, as a negative acknowledgement (NACK), other HARQ-ACK feedback bits other than HARQ-ACK feedback bits corresponding to the number of PDSCHs that the terminal is to receive in one slot, which are to be included in the HARQ-ACK codebook (par. 59 (For each transmitted TB, the UE would transmit a HARQ-ACK on PUCCH or PDSCH back to the gNB to indicate whether or not the transmitted TB is successfully received at the TB. The HARQ-ACK may be Positive Acknowledgement (ACK), which means that the TB is correctly received at the UE, or Negative Acknowledgement (NACK), which means the TB is erroneously (i.e. not correctly) received at the UE. Therefore, for each TB, one bit may be used as the HARQ-ACK. Multiple HARQ-ACKs may be combined as a HARQ-ACK codebook to be transmitted together as a HARQ-ACK feedback)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, show the resource allocation information of the PDSCH, as taught by El Hamss, and show other HARQ-ACK feedback bits , as taught by Lei2, so that reliability and latency in providing HARQ-ACK can be improved. 




         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (U.S. PG-Publication # 20210203451), in view of El Hamss et al. (U.S. PG-Publication #2021/0184801), and in view of Hwang et al. (U.S. PG-Publication # 2017/0366305).


          Consider claim 5, and as applied to claim 1 above, Lei et al. clearly disclose the method as described.
          However, Lei et al. do not specifically disclose the PDSCH includes a plurality of transport blocks (TBs) and spatial bundling is configured. 
          In the same field of endeavor, Hwang et al. clearly show:                   
          wherein the determining of the HARQ-ACK feedback bit to be included in the HARQ-ACK codebook comprises, 
          when the PDSCH includes a plurality of transport blocks (TBs) and spatial bundling is configured, determining one HARQ-ACK feedback bit to be included in the HARQ-ACK codebook, the one HARQ-ACK feedback bit corresponding to a plurality of TBs included in one PDSCH (par. 170 (The spatial bundling may refer to a scheme of generating single HARQ-ACK by performing ANDing operation between HARQ-ACK/NACKs corresponding to the plurality of transmission blocks (TBs) in a state in which the UE has received the plurality of TBs are received on the single DL subframe)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, and show the PDSCH includes a plurality of transport blocks (TBs) and spatial bundling is configured, as taught by Hwang, so that reliability and latency in providing HARQ-ACK can be improved. 






         Claims 6, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (U.S. PG-Publication # 20210203451), in view of El Hamss et al. (U.S. PG-Publication #2021/0184801), and in view of Park et al. (U.S. PG-Publication # 2019/0037586).


          Consider claim 6, and as applied to claim 1 above, 
                         claim 9, and as applied to claim 7 above,
                         claim 14, and as applied to claim 15 above,
Lei et al. clearly disclose the method as described.
          However, Lei et al. do not specifically disclose a minimum processing time. 
          In the same field of endeavor, El Hamss et al. clearly show:                   
          wherein the HARQ-ACK feedback timing information is determined based on a minimum processing time required to transmit an HARQ-ACK after receiving a PDSCH of the terminal (fig. 3, par. 82 (In FIG. 3, a DCI 310 is received that includes information for receiving a PDSCH 320. The timing of the HARQ-ACK occasion 350 is determined based on a first parameter representing a minimum processing time 330 and a second parameter representing an additional offset 340 that is obtained from the DCI 310, e.g. from a timing field));
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, and show a minimum processing time, as taught by El Hamss, so that reliability and latency in providing HARQ-ACK can be improved. 
          However, Lei and El Hamss do not specifically disclose UCI. 
          In the same field of endeavor, Park et al. clearly show:                   
          the minimum processing time is determined based on at least one of 
          information about whether HARQ-ACK feedback information is transmitted on a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), 
          processing capability information of the terminal, 
          information about whether HARQ-ACK feedback information and certain uplink control information (UCI) are transmitted together (par. 386 (If the PUCCH transmission time is indicated as a time at which the 
minimum processing time of the UE can be ensured, the UE may fail to perform UCI piggyback from the PUSCH transmission start time due to lack of processing time)), and 
          information about a PDSCH mapping type.
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, show a minimum processing time, as taught by El Hamss, and show UCI, as taught by Park, so that reliability and latency in providing HARQ-ACK can be improved. 


          Consider claim 10, and as applied to claim 7 above,
                         claim 15, and as applied to claim 7 above,
it is being rejected for the same reason as set forth in claim 6, except uplink scheduling grant.
          In the same field of endeavor, Park et al. clearly show uplink scheduling grant (par. 498 (the BS may indicate whether or not UCI piggyback is to be performed for N PUCCH TTIs through an N-bit bitmap in the UL grant)). 
           Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of transmitting, by a terminal, a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, as taught by Lei, and show uplink scheduling grant, as taught by Park, so that reliability and latency in providing HARQ-ACK can be improved. 
                



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 18, 2022